                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                   Plaintiff,                      )
                                                   )
      v.                                           )   Case No. 18-00273-01-CR-W-BP
                                                   )
BRANDON L. WALTON,                                 )
                                                   )
                   Defendant.                      )

                                             ORDER

       On November 7, 2018, Defendant was ordered to undergo a competency evaluation.

Defendant was examined at the Metropolitan Correctional Center in Chicago, Illinois.

Examination reports were submitted by Allison Schenk, Ph.D., Licensed Clinical Psychologist,

and Dr. M. Dees. (Doc. 16; Doc. 27.) During a hearing held before United States Magistrate

Judge Lajuana M. Counts on February 14, 2020, Defendant and the Government stipulated that the

doctors would testify consistently with their reports. Thereafter, Judge Counts issued a Report

recommending that the Court find that Defendant is competent to proceed, at least so long as he is

taking his medication (which he is taking). (Doc. 32; see also Doc. 30, pp. 5-6.) The parties

waived the filing of any objections. Accordingly, after reviewing the Record it is

       ORDERED that the Report and Recommendation of Judge Counts is adopted in its

entirety, and this Court finds that Defendant does not suffer from a mental disease or defect that

would prevent him from understanding the nature and consequences of these proceedings or

assisting in his defense, at least so long as he is taking his medication.

IT IS SO ORDERED.
                                                       _/s/Beth Phillips
                                                       BETH PHILLIPS, CHIEF JUDGE
DATE: February 24 , 2020                               UNITED STATES DISTRICT COURT
